EXHIBIT 99.1 News Release Contacts: Media - Alan H. McCoy, Vice President, Government & Public Relations (513) 425-2826 Investors – Albert E. Ferrara, Jr., Vice President, Finance & CFO (513) 425-2888 AK Steel Reports Fourth Quarter and Full-Year 2009 Results WEST CHESTER, OH, January 25, 2010 – AK Steel (NYSE: AKS) today reported 2009 fourth quarter net income of $39.8 million, or $0.36 per diluted share of common stock, compared to a net loss of $430.6 million, or $3.87 per diluted share of common stock, for the 2008 fourth quarter.The 2009 fourth quarter results include a $5.1 million charge related to a state tax law change in
